Citation Nr: 1105984	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-41 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating by reason of individual 
unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in St. Petersburg, Florida.  The case came 
to the Board from the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2010 hearing.


FINDINGS OF FACT

1.  The Veteran is presently service connected for diabetes 
mellitus, type II (diabetes), rated 20 percent disabling, and 
degenerative joint disease (DJD) of the right knee, rated 10 
percent disabling.  His combined disability rating is 30 percent.

2.  The Veteran does not meet the schedular criteria for TDIU.

3.  The Veteran was not shown to be unable to engage in 
substantially gainful employment solely due to his service 
connected disabilities.  The Veteran is unemployable due to non-
service connected medical problems.


CONCLUSION OF LAW

The criteria for entitlement to TDIU were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2008, 
prior to the rating decision which is appealed herein, that 
explained the parameters of VA's duty to assist the Veteran.  It 
also explained what the evidence needed to show in order to 
support a claim of entitlement to TDIU, as well as explained the 
manner whereby VA assigns ratings and effective dates for service 
connected disabilities. 

In addition to its duties to notify the claimant of certain 
information, VA also must make reasonable efforts to assist him 
or her with obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including VA treatment records, private treatment 
records, Social Security Administration (SSA) disability records, 
written statements that were submitted by the Veteran, and a 
transcript of the Veteran's testimony at the November 2010 
hearing.  

The Veteran was also afforded a VA examination in connection with 
his claim for TDIU.  That examination adequately addressed the 
level of functional impairment that was experienced by the 
Veteran as a result of his knee disability.  While the examiner 
did not specifically address the effect of Veteran's diabetes on 
his employability, other evidence of record shows that the latter 
disability is well controlled on diet and medication, does not 
require regulation of activities, and does not impact the 
Veteran's employability.  Thus, a medical opinion addressing the 
functional impacts of this disability was not required in order 
to fairly adjudicate the Veteran's claim. See 38 U.S.C.A. § 
5107A(d) (explaining that an examination is necessary only when 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim). 

For these reasons, the Board concludes that the requirements of 
the VCAA were satisfied in this case. 

TDIU

The Veteran contends that he is unable to work as a result of  to 
his service connected disabilities. 

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are two 
or more disabilities, at least one disability is a minimum of 40 
percent disabling and there is sufficient additional disability 
to bring the combined rating to at least 70 percent. 38 C.F.R. § 
4.16(a).

The Veteran is presently service connected for diabetes, rated 20 
percent disabling, and DJD of the right knee, rated 10 percent 
disabling.  His combined disability rating is 30 percent.  He 
therefore does not meet the schedular criteria for TDIU.

However, it "is the established policy of the [VA] that all 
Veterans who are unable to secure and follow a substantially 
gainful employment by reason of service connected disabilities 
shall be rated totally disabled.  Therefore, rating boards should 
submit to the director, Compensation and Pension service, for 
extraschedular consideration all cases of Veterans who are 
unemployable by reason to service connected disabilities but who 
are unable to meet the percentage standards set forth [above]."  
38 C.F.R. § 4.16(b).

The evidence shows that the Veteran has a high school education 
and several years of community college although he does not have 
a college degree.  He previously worked as a superintendent for a 
contracting company and as door and window installer.  All of his 
prior work experience has been in the construction field.  He has 
not worked since April 2004.  He is currently receiving SSA 
disability benefits as a result of his psoriatic arthritis, a 
painful condition that affects multiple joints.  The grant of SSA 
benefits to the Veteran was solely premised upon this disorder; 
SSA did not address the functional impact of the Veteran's 
diabetes or of his right knee disorder.

The Veteran's VA treatment records reflect that the Veteran's 
diabetes is well controlled by diet and medication.  It does not 
require any regulation of activities.  The Veteran confirmed at 
his November 2010 hearing that his physicians did not require him 
to regulate his activities in order to control his blood sugar 
but encouraged him to exercise more.  The Veteran testified at 
his hearing that the medication that he takes for his diabetes 
causes him to have to use the toilet often, but the Veteran was 
unable to identify any other manner whereby his diabetes affected 
his ability to maintain gainful employment.

The Veteran's VA treatment records reflect that he is treated for 
pain in multiple joints, including his right knee.  In November 
2006 he reported that his knee was the most painful joint, but at 
other times he reported that other joint pains were more 
problematic than his right knee pain. 

The Veteran's right knee was examined by VA in March 2008.  At 
his examination the Veteran reported that his right knee hurt, 
but his left knee and multiple other joints in his body also 
hurt.  He reported stiffness in his knee and his back in the 
morning.  He reported that because of his multiple joint pains he 
doesn't do much of anything and can only get comfortable when he 
lies down.  The Veteran took medication to treat his pain with 
good efficacy, although he reported that the medication upset his 
stomach. 

The Veteran reported pain, stiffness, and giving way of his knee 
but no deformity, instability, weakness, locking, effusion, or 
episodes of dislocation of subluxation.  There was swelling and 
heat at the right knee joint.  The Veteran reported that his knee 
pain flared daily in the morning.  At that time, his motion was 
limited by 60% to 70%.  The Veteran reported that when he last 
worked his job required a lot of walking and standing which 
caused constant pain in his knee.  He could complete his 
activities of daily living despite his knee pain.  The Veteran 
used a cane to assist with ambulation.  The examiner assessed 
that the Veteran could stand for only 5 minutes and walk 100 
yards.  

Upon examination of the knee, there was crepitation noted.  There 
were no masses, clicks or snaps, grinding, instability, patellar 
abnormalities, or meniscus abnormalities.  The Veteran had 0 to 
125 degrees of active and passive flexion of the right knee with 
pain beginning at 120 degrees and no additional limitation of 
motion after repetitive use.  The Veteran had 0 degrees of 
passive and active extension without pain.  There was no 
additional limitation of motion after repetitive use.  The 
Veteran was limited in squatting with a range of motion of 0 to 
50 degrees, with the limitation being due to pain.  The examiner 
diagnosed severe DJD of the right knee.

The examiner opined that the Veteran's right knee DJD prevented 
physical employment but did not prevent sedentary employment.  

In an attachment to his VA Form 9 dated in October 2009 the 
Veteran argued that disorders other than his right knee prevented 
him from gainful employment.  He claimed that his diabetes, 
hypertension, and psoriasis also contributed to his 
unemployability.  The Veteran is not service connected for 
hypertension or psoriasis.  

At his hearing, the Veteran admitted that the SSA determined he 
was disabled due to psoriatic arthritis and, as noted above, this 
is confirmed by SSA disability records.  The Veteran is not 
service connected for psoriatic arthritis.  The Veteran reported 
that his right knee always hurt, but so did his left knee.  He 
testified that occasionally his right leg would not straighten.  
This sometimes occurred several times a year but on other 
occasions it might not occur for a whole year.

The Veteran testified that his psoriatic arthritis affected all 
of his joints and that it frequently flared up.  He hurt all the 
time.  He was limited in driving because his neck hurt and his 
head felt heavy after a time.  He testified that his medical 
problems prevented him from working.

The evidence does not show that the Veteran's diabetes and right 
knee DJD alone prevent him from working.  Rather, the major 
functional impact on the Veteran's ability to work is the 
multiple joint pains that are caused by his psoriatic arthritis.  
This is consistent with the SSA's determination that the Veteran 
was disabled due to psoriatic arthritis alone.

The Board acknowledges that the VA examiner recommended that the 
Veteran engage in sedentary employment only and that the SSA 
determined that based on the Veteran's age, work experience, and 
education, it would not be practicable for him to find sedentary 
employment although he had the residual functional capacity to 
perform such work.  However, the Board notes that the Veteran, in 
additional to completing high school, has several years of 
community college education.  He also has experience working in a 
supervisory capacity.  While the particular supervisory job that 
the Veteran previously held involved standing and walking, his 
education and prior supervisory experience demonstrate that he 
has skills that are transferable to other types of employment as 
well as that he has the ability to learn new skills.  VA 
determinations as to employability are made without regard to 
age.  38 C.F.R. § 4.19.  Therefore, the Board finds that, 
considering the Veteran's functional limitations in conjunction 
with his education and prior work experience, he does have the 
ability to perform gainful employment that is sedentary in nature 
when only his service connected disabilities are considered.  
Thus, the criteria for TDIU on an extraschedular basis are not 
met. 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


